DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
This Office Action is in response to the Amendment filed on 02/19/2021. 
In the instant Amendment, claims 1-20 and 22-25 have been cancelled.
Claims 21 and 26-33 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
New added claims 26-32 are allowable because they depend on allowed claim 21 as set forth in previous Office Action.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Russel on 05/26/2021.
The application has been amended as follows: 

29. (Currently amended) The method of claim 21 wherein said variable ChromaWeightLO 

33. (Cancelled)

Allowable Subject Matter
Claims 21 and 26-32 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Pu et al. (U.S. 2015/0098503) which discloses weighted predictive for video coding, and Pu et al. (“High Precision Weighted Prediction for HEVC Range Extension”). The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claim 21 the limitations:

deriving a variable LumaWeightL0 associated with the luma component weighting factors, wherein when the one or more weight flags indicates presence of the weighting factor for a luma component, LumaWeightL0 is derived to be equal to (1 « luma_log2_weight_denom) + delta_luma_weight_10 in a range of  - (1 « (BitDepthY -1)), (1 « (BitDepthY - 1)) -1, inclusive,
wherein luma_log2_weight_denom is a base 2 logarithm of a denominator for all luma weighting factors, and BitDepthY is a bit depth for the luma component of the respective reference picture; and
wherein when weighting factors for a chroma component is present: 
determining from a delta_chroma_weight_10[i][j] syntax element a difference of the first weighting factor and the second weighting factor applied to a chroma prediction value for list 0 prediction using a variable RefPicList0[i] with j equal to 0 for Cb or j equal to 1 for Cr for a second component; and
deriving a variable ChromaWeightL0 associated with the chroma component weighting factor, wherein when the one or more weight flags indicates presence of the weighting factor for a chroma component, ChromaWeightL0 is derived to be equal to ((1 « (luma_log2_weight_denom + delta_chroma_log2_weight_denom)) C -1)), (1 « (BitDepthC - 1)) -1, inclusive,
wherein delta_chroma_log2_weight_denom is a difference of a base 2 logarithm of a denominator for all chroma weighting factors, and BitDepthC is a bit depth for the chroma component of the respective reference picture;
wherein the delta_chroma_weight_l0[i][j] syntax element is within the range set by the ChromaWeightL0”
as cited in claim 21.

Claims 26-32 are allowable because they depend on allowed claim 21 as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN V NGUYEN/Examiner, Art Unit 2486